COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-051-CV
  
  
LEO 
WENTZ AND                                                                APPELLANTS
BRAC 
WARDLAW
  
V.
  
BRENT 
IPOCK AND MARIA IPOCK                                            APPELLEES
  
  
------------
FROM 
THE 48TH DISTRICT COURT OF TARRANT COUNTY
------------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant’s Motion To Dismiss Appeal.”  It is the 
court's opinion that the motion should be granted; therefore, we dismiss the 
appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 42.1(d).
      
  
                                                                  PER 
CURIAM 
  
  
PANEL 
D:   DAUPHINOT, HOLMAN and GARDNER, JJ.
   
DELIVERED: 
April 7, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.